Valcent Products Inc. (A Development Stage Company) Condensed Consolidated Interim Financial Statements June 30, 2011 (Unaudited) 1 TABLE OF CONTENTS CONDENSED FINANCIAL STATEMENTS Page Condensed Consolidated Interim Statement of Financial Position 3 Condensed Consolidated Interim Statements of Comprehensive Loss 4 Condensed Consolidated Interim Statements of Changes in Equity 5 Condensed Consolidated Interim Statements of Cash Flows 6 Notes to the Condensed Consolidated Interim Financial Statements
